 

EXCLUSIVE LICENSE AGREEMENT

between

DAVID A. NEWSOME, MD AND DAVID J. TATE, JR.

and

PIPEX PHARMACEUTICALS, INC.

 

This Exclusive License Agreement (the “Agreement”) is made effective the 3rd day
of July, 2007, (the “Effective Date”) between David A. Newsome, M.D. and David
J. Tate, Jr. (the “INVENTORS”), and Pipex Pharmaceuticals, Inc. a Delaware
corporation, having a place of business at 3985 Research Park Drive, Ann Arbor,
MI 48108 (the “LICENSEE”).

 

GENERAL UNDERSTANDING

 

An invention, entitled “Zinc-monocysteine Complex and Method of Using
Zinc-Cysteine Complexes” as described in U.S. Patent No. 6,586,661 B1 and
7,164,835 B2, (the “Technology”) and INVENTORS by Dr. David A. Newsome and David
J. Tate, Jr. (the “Inventors”) and is claimed in Patent Rights, as defined
below; and

 

LICENSEE is interested in obtaining rights for the manufacture, use,
importation, distribution, and marketing of products from Technology and can
provide useful management for manufacture and distribution of Licensed Products,
and INVENTORS are willing to grant such rights so that the Technology may be
developed and the benefits enjoyed by the public.

 

AGREEMENT

 

The parties agree as follows:

 

ARTICLE 1

 

Definitions

 

1.1

“Field of Use” shall mean all human and animal uses.

 

1.2         “Licensed Method” shall mean any method that is covered by Patent
Rights, the use of which would constitute, but for the license granted to the
LICENSEE under this Agreement, an infringement of any pending or issued claim of
Patent Rights.

 

1.3         “Licensed Product” shall mean any product that is either covered by
Patent Rights or that is produced by the Licensed Method, to the extent that the
manufacture, use, or sale of such product would infringe a pending or issued
claim of Patent Rights (including, but not limited to, inducement or
contributory infringement), but for the license granted to LICENSEE under this
Agreement.

 

 

1

 


--------------------------------------------------------------------------------



 

 

1.4         “Net Sales” shall mean the total of the gross invoice prices from
the sale of Licensed Product or the performance of Licensed Methods by LICENSEE
or a sublicensee to any third parties for cash or other forms of consideration,
in accordance with generally accepted accounting principles. LICENSEE may make
the following deductions, at rates customary within the industry (if not already
deducted from the gross invoice price), when calculating the total gross invoice
prices:

 

1.4.1

allowances (actually paid and limited to rejections, returns, and prompt payment
and volume discounts granted to customers of LICENSEE, or a sublicensee, whether
in cash or other consideration in lieu of cash); and

 

 

1.4.2

freight, transportation, packing, and/or insurance charges associated with
transportation; and

 

 

1.4.3

taxes based on sales when included in gross sales, but not taxes assessed on
income derived from such sales.

 

Where LICENSEE distributes Licensed Products for end use to itself or a
sublicensee, then such distribution will be considered a sale at the list price
normally charged to independent third parties, and INVENTORS will be entitled to
collect royalty on such a sale in accordance with Article 3 (Fees and
Royalties).

 

1.5         “Patent Rights” shall mean U.S. and foreign patents and patent
applications filed by Inventors, including any reissues, continuations,
continuation-in-part applications, divisionals based on the subject matter
claimed in or covered by claims of the following:

 

1.5.1

United States Patent, No. 6,586,661 B1, issued July 1, 2003 entitled,
“Zinc-Monocysteine Complex and Method of Using Zinc-Cysteine Complexes;” and

 

 

1.5.2

United States Patent, No. 7,164,035 B2, issued January 16, 2007 entitled,
“Zinc-Monocysteine Complex and Method of Using Zinc-Cysteine Complexes.”

 

1.5

“Technology” means the intellectual property described in the Patents Rights
according

to Section 1.5

 

1.7      "Technology Rights" means Inventors’ rights in technical information,
including data contained in any Investigational New Drug (“IND”) Application and
any and all amendments and all non-clinical data generated around the Licensed
Method and Licensed Product; know-how, processes, procedures, compositions,
devices, methods, formulas, protocols, techniques; software, designs, drawings
or data created by Inventors before the Effective Date relating to Technology,
which are not covered by Patent Rights but which are necessary for practicing
the invention covered by Patent Rights.

 

 

 

2

 


--------------------------------------------------------------------------------



 

1.8

“Territory” shall mean worldwide.

1.9    "Affiliate" shall mean (i) any corporation or business entity of which
more than fifty percent (50%) of the securities or other ownership interests
representing the equity, the voting stock or general partnership interest are
owned, controlled or held, directly or indirectly, by a Party; (ii) any
corporation or business entity which, directly or indirectly, owns, controls or
holds more than fifty percent (50%) (or the maximum ownership interest permitted
by law) of the securities or other ownership interests representing the equity,
the voting stock or, if applicable, the general partnership interest, of a Party
or (iii) any corporation or business entity of which a Party has the right to
acquire, directly or indirectly, at least fifty percent (50%) of the securities
or other ownership interests representing the equity, voting stock or general
partnership interests.

2.0 "FDA" shall mean the United States Food and Drug Administration and any
successor agency having substantially the same functions.

2.1 "Licensee Know-How" shall mean any information and materials, including but
not limited to, discoveries, information, Improvements, processes, formulas,
data, inventions, know-how and trade secrets, patentable or otherwise, which
relate to Compound or Licensed Product, which are in Licensee’s possession or
control and as to which Licensee has the right to license or sublicense, and
which relate to the development, manufacture, marketing, use or sale of Licensed
Product. Such know-how shall include, without limitation, all chemical,
pharmaceutical, toxicological, clinical, assay control, manufacturing,
regulatory, and any other information used or useful for the development and/or
regulatory approval of Compound and Licensed Product.

2.2 “Compound” shall mean any zinc-monocysteine complex or any other analog
thereof covered by the Patent Rights.

ARTICLE 2

 

Grant

 

2.1      Subject to the retained rights of Article 2.4 and the terms and
conditions of this Agreement, INVENTORS grant to LICENSEE an exclusive license
to make, have made, use, sell, have sold, import and distribute Licensed Product
and practice Licensed Methods within the Field of Use and in the Territory. This
grant does not relinquish INVENTORS’ ownership in or rights to Patent Rights and
does not grant, by implication or otherwise, any other rights to LICENSEE of any
other Technology Rights or real or intellectual property rights owned, invented,
or discovered by INVENTORS, whether past, present, or future.

 

2.2

Upon execution of this License Agreement, INVENTORS shall grant to

LICENSEE the exclusive right for commercial purposes to use the Investigational
New Drug application, and any and all amendments to it ;and the non-exclusive
right to use all non-clinical data generated around the Licensed Method and
Licensed Product.

 

2.3      INVENTORS grant LICENSEE the right to issue sublicenses to third
parties to, manufacture, use, market, sell, import and distribute Licensed
Product and practice Licensed



 

3

 


--------------------------------------------------------------------------------



 

 

Methods as long as LICENSEE possesses an exclusive right under this Agreement.
Any and all sublicense agreements granted by LICENSEE shall include all of the
rights and obligations due INVENTORS, and, if applicable, the United States
government, contained in this Agreement. These rights due INVENTORS in all
sublicenses include, but are not limited to, the right of INVENTORS to receive
all royalties and fees under paragraphs 3.1, 3.2, and 3.9.

 

2.4         The development of Technology was not sponsored in any part by any
governmental, state, university or corporate body. INVENTORS represent that no
university or institutional body is an owner, partial owner of the Patent
Rights.

 

2.5         INVENTORS reserve the right to practice under the Patents, including
the right to use data and information described as Technology Rights, for
research and educational purposes. Nothing in this Agreement shall be deemed to
limit the right of INVENTORS to publish any and all technical data resulting
from any research performed by INVENTORS, including, but not limited to,
research relating to the Licensed Products, Licensed Method, or Technology
Rights.

 

2.6         The manufacture, use, sale, importation, and distribution of
Licensed Products and the practice of Licensed Methods shall be subject to
applicable county, state, federal or foreign laws, rules, and regulations
governing the production, use, marketing, sale, and distribution of Licensed
Products or the practice of Licensed Method in or between any county, state,
federal, or foreign jurisdiction.

 

2.7         LICENSEE acknowledges that Licensed Products will not be
manufactured, used, marketed, sold, distributed, and/or sublicensed outside the
Field of Use or Territory and that Licensed Methods will not be practiced
outside the Field of Use or Territory.

 

ARTICLE 3

 

Fees , Royalties and Payments

 

3.1         Fees.     In partial material consideration, in part, for the rights
granted herein, LICENSEE shall pay the following fees:

 

3.1.1

LICENSEE shall pay INVENTORS an up-front, nonrefundable, non-creditable, license
issue fee of sixty-five thousand ($65,000) dollars in cash immediately upon
signing.

 

3.1.2

Milestone Payments. LICENSEE shall pay INVENTORS the following non-refundable,
non-cancelable, non-creditable milestone payments earned by INVENTORS in cash:

 

(i)

Upon the initiation of a phase II clinical trial in the United States using the
Licensed Product or Licensed Method, LICENSEE shall pay a seventy-five thousand
dollar ($75,000) milestone payment to the INVENTORS;

 

 

4

 


--------------------------------------------------------------------------------



 

 

(ii)

Upon the initiation of a phase III clinical trial using the Licensed Product or
Licensed Method, LICENSEE shall pay a two hundred fifty thousand dollars
($250,000) milestone payment to the INVENTORS;

 

(iii)

Upon the filing of a New Drug Application (NDA) incorporating the Licensed
Products and Licensed Method with the United States Food and Drug Administration
(FDA), LICENSEE shall pay a three hundred seventy five thousand dollars
($375,000) milestone payment to the INVENTORS;

 

(iv)

Upon the first approval of a New Drug Application incorporating the Licensed
Products and Licensed Method from the United States Food and Drug Administration
(FDA), LICENSEE shall pay a seven hundred thousand dollars ($700,000) milestone
payment to the INVENTORS;

 

(v)

Any and all Milestone Payments under this Section 3.1.2 are creditable against
future Royalties Under Section
3.2.                                                                                      

 

(vi)

LICENSEE shall have the ability to make milestone payments listed under section
3.1.2 of this Agreement above in the form of publicly traded equity securities,
namely in registered stock of Pipex at market price on the date of the payment.

 

3.2         Royalties.          In partial material consideration, in part, for
the rights granted herein, LICENSEE shall pay the following royalties according
to sections 3.5 and 3.6.:

 

3.2.1

LICENSEE shall pay to INVENTORS an earned royalty of three percent (3%) of Net
Sales;



3.3         Payments hereunder shall be made in U.S. dollars in the United
States. If Licensed Products are sold or Licensed Methods are performed for
monies other than United States dollars, LICENSEE shall first determine the
earned royalty in the currency of the country in which Licensed Products were
sold or Licensed Method was practiced and then convert the amount into
equivalent United States funds, using the exchange rate quoted in the Wall
Street Journal on the last business day of the reporting period.

 

3.4         Royalties earned on sales occurring in any country outside the
United States may not be reduced by any taxes, fees, or other charges imposed by
the government of such country on the payment of royalty income. The LICENSEE is
responsible for all bank transfer charges.

 

3.5         If at any time, legal restrictions prevent the prompt remittance of
royalties by the LICENSEE from any country where Licensed Products are sold or
Licensed Method is practiced, the LICENSEE shall convert the amount owed to
INVENTORS into United States funds and shall pay INVENTORS directly from its
U.S. source of funds for as long as the legal restrictions apply.

 

 

5

 


--------------------------------------------------------------------------------



 

 

3.6         Royalties accruing to INVENTORS shall be payable by LICENSEE to
INVENTORS when Licensed Products are invoiced, or if not invoiced, when
delivered to a third party.

 

3.7         LICENSEE shall pay all royalties under paragraph 3.2 semiannually
and within 30 days of December 31and June 30 of each calendar year. Each such
payment shall be for the most recently completed calendar half-year and
accompanied by a report as stipulated in section 4.3.

 

3.8         In addition to other remedies provided for under this Agreement, in
the event that royalty payments are not received when due, the LICENSEE shall
pay additional interest charges at an annual rate of ten percent (10 %).
Interest shall be calculated from the date payment was due and until actually
received by INVENTORS.

 

3.9         If any patent or patent claim within Patent Rights is held invalid
in a final decision by a court of competent jurisdiction and last resort from
which no appeal has or can be taken, all obligation to pay royalties based on
that patent or claim or any claim patentably indistinct therefrom will cease as
of the date of final decision. LICENSEE shall not, however, be relieved from
paying any royalties that accrued before the final decision, that are based on
another patent or claim not involved in the final decision, or that are based on
INVENTORS’ property rights.

 

ARTICLE 4

 

Reports and Inspections

 

4.1         LICENSEE shall notify the INVENTORS of each sublicense granted
hereunder and provide INVENTORS with a copy of each sublicense. LICENSEE shall
collect and pay all fees and royalties due INVENTORS and guarantee all such
payments due from sublicensees. LICENSEE shall require sublicensees to provide
payments with royalty reports, and LICENSEE shall collect and summarize for
INVENTORS all such reports due from sublicensees. LICENSEE shall monitor
sublicensees and assure license terms are met and product quality is equal to or
greater than that required by this Agreement. Upon termination of this Agreement
for any reason, INVENTORS, at their sole discretion, shall determine whether any
or all sublicenses shall be canceled or assigned to INVENTORS.

 

4.2         LICENSEE shall maintain accurate books and records, and, upon
reasonable advance notice by INVENTORS, LICENSEE’s records, inventory, and
Licensed Product production or Licensed Method practice facilities shall be open
for inspection by INVENTORS for the purpose of verifying the accuracy of
reports. The LICENSEE shall keep, and cause sublicensee(s) to keep, accurate
records and books showing the maintenance, production, inventory, sale,
distribution or sublicensing of Licensed Product and the performance of Licensed
Methods and shall permit duly authorized agents of INVENTORS, during regular
business hours, to inspect facilities and records for the purpose of verifying
quality control and royalty payments due INVENTORS. In the event payment is in
error by five percent (5%) or more and such error is one hundred dollars
($100.00) or more, LICENSEE shall pay all reasonable documented audit expenses.

 

 

6

 


--------------------------------------------------------------------------------



 

 

4.3         After the first commercial sale of Licensed Products or performance
of Licensed Methods, LICENSEE shall provide INVENTORS with a semiannual written
report within 30 days after December 31, and June 30 of each year indicating:

 

4.3.1

Quantity of Licensed Product produced or Licensed Methods performed in each
location, relevant information on maintaining Licensed Products quality, and
supplies of Licensed Products held by LICENSEE and sublicensee(s); and

 

4.3.2

Summary of Licensed Product and Licensed Method gross sales and Net Sales for
both LICENSEE and sublicensee(s); and

 

4.3.3

The royalties due, including the method used to calculate royalties, as well as
the exchange rates used, if applicable; and

 

4.3.3

An accounting of the quantity of Licensed Product sold and Licensed Methods
performed by LICENSEE and each sublicensee, including a summary of domestic and
international distribution on which royalties are payable.

 

4.4         Beginning six months after the Effective Date and continuing
annually thereafter, LICENSEE shall submit to INVENTORS a progress report
covering LICENSEE’s activities related to the development and testing of all
Licensed Products and Licensed Methods and the obtaining of the governmental
approvals necessary for marketing and distribution. Progress reports are
required for each Licensed Product and Licensed Method until the first
commercial sale of that Licensed Product occurs in the United States and shall
again be required if commercial sales of such Licensed Product or performance of
Licensed Method are suspended or discontinued.

 

4.5         Progress reports submitted under section 4.3 shall include, but are
not limited to, the following topics:

--

summary of work completed

 

--

key scientific discoveries

 

--

summary of work in progress

 

--

current schedule of anticipated events or milestones

 

--

market plans for introduction of Licensed Products and Licensed Methods

 

ARTICLE 5

 

Infringement

 

5.1

LICENSEE shall mark, and shall cause its sublicensees to mark, all Licensed
Products that are manufactured or sold under this Agreement with the number of
each issued patent under the Patents Rights that applies to such Licensed
Product.

 

 

7

 


--------------------------------------------------------------------------------



 

 

5.2

LICENSEE shall notify INVENTORS promptly of any known production, sale,
marketing, distribution, or use of Licensed Product by unauthorized persons.
Notification of such infringement shall include reasonable details that would
enable INVENTORS to investigate and prosecute such infringement in accordance
with this Article 5.

 

5.3

Pursuant to this Agreement and to the provisions of 35 U.S.C. Section 29 or
other applicable law, for Patent Rights for which it has exclusive rights under
this Agreement, LICENSEE has the first right to initiate a suit in its own name,
and at its own expense: (a) to prosecute for infringement of presumably valid
claims in Patent Rights; (b) to defend against claims alleging invalidity or
non-infringement of the Patent Rights; (c) to defend against a counterclaim
alleging invalidity; or (d) overcome an affirmative defense in an infringement
suit. In any such suit LICENSEE shall exercise total control over the manner of
its prosecution, and may, with the prior written permission of INVENTORS, such
permission not to be unreasonably withheld, settle any such claim or suit.
LICENSEE shall notify INVENTORS of its intent to file suit in accordance with
this Section 5.3 fourteen (14) days prior to such filing.

 

5.4

INVENTORS may, within seven (7) days from receipt of notice from LICENSEE that
it intends to prosecute a suit in accordance with this Article 5, elect to
participate in a suit brought in accordance with Section 5.3. If INVENTORS
elects to participate, they shall then be responsible for fifty (50%) of all
litigation expenses and shall be entitled to fifty (50%) of all damages or
awards recovered. LICENSEE shall exercise full control of such litigation, but
shall require the written consent of INVENTORS to settle any suit. Any awards or
damages recovered pursuant to this Section 5.4 shall not be treated as Net Sales
and no royalties shall be payable on such sums to INVENTORS.

 

5.5

LICENSEE agrees to keep INVENTORS reasonably apprised of the status and progress
of any litigation in regards to the Patent Rights. INVENTORS shall cooperate
fully with LICENSEE in connection with any infringement action or legal defense
initiated by LICENSEE under this Article 5, and INVENTORS agree promptly to
provide reasonable access to all necessary documents and to render reasonable
assistance in response to a written request by LICENSEE.

 

5.6

If within sixty (60) days from LICENSEE’s knowledge of infringement LICENSEE
fails to file suit against such infringer, INVENTORS shall have the right to
file suit in their own name, and at their own expense. Should INVENTORS initiate
suit in accordance with this Section 5.6, they shall exercise full control of
the prosecution of such suit and may settle the suit on such terms as INVENTORS
shall determine, except that INVENTORS shall not reach any settlement whereby
they grant a license to a third party under any Patents Rights in the Territory
or Field of Use without the consent of LICENSEE, which consent LICENSEE can
withhold for any reason.

 

5.7

In the event that LICENSEE bears the full cost of any litigation relating to the
Patent Rights, it shall be entitled to deduct the full amount of such costs from
any recovery. After

 

8

 


--------------------------------------------------------------------------------



 

deducting for such litigation costs, any remaining recovery shall be treated as
Net Sales and LICENSEE shall pay to INVENTORS a royalty upon such excess as
specified in section 3.2 and to be payable as specified under section 3.8 of
this Agreement.

 

5.8         Nothing contained in this Agreement shall be construed to obligate
INVENTORS or LICENSEE to bring any suit, or to enforce any rights, under this
Agreement. Except as expressly stated, nothing contained in this Agreement shall
be construed to limit the ability of INVENTORS to bring any suit or to enforce
any rights under this Agreement.

ARTICLE 6

 

Term and Termination

 

6.1         This Agreement shall be in effect when fully executed by the
parties. This Agreement shall remain in effect until the expiration of the
last-to-expire patent licensed under this Agreement.

 

6.2         LICENSEE may terminate this Agreement or grant of rights hereunder
on a specific territory or on a specific country by country basis, at any time,
upon ninety (90) days prior written notice to INVENTORS.

 

6.3         Upon termination of this Agreement for any reason, LICENSEE shall
immediately cease use of the rights granted herein, and all Licensed Product
under the control of LICENSEE and/or sublicensee(s) shall be fully and
completely destroyed by LICENSEE using appropriate chemical and/or mechanical
methods, excepting Licensed Product stock held by sublicensee(s) that remains in
compliance with the terms and conditions of this Agreement.

 

6.4         Termination of the Agreement granted hereunder for any reason by
either party shall not relieve the parties of any obligation accruing prior to
such termination.

 

6.5         If LICENSEE should fail to perform or should violate any term of
this Agreement, including, but not limited to, the payment of fees and royalties
or the exercise of diligence, then INVENTORS may give written notice of the
default and, if LICENSEE fails to correct the default within sixty (60) days,
then INVENTORS shall have the right to cancel or terminate this Agreement.

 

6.6

This Agreement, hereunder, will terminate automatically if LICENSEE:

 

6.6.1

ceases the commercial sale of Licensed Products or performance of Licensed
Methods; or

 

 

6.6.2

begins the process of orderly closure, or makes an assignment of any rights
under this Agreement for the benefit of creditors.

 

 

6.6.3

this Agreement shall not terminate in the event that the LICENSEE is exercising
reasonable commercial diligence of the Licensed Method and Licensed Patents.

 

 

9

 


--------------------------------------------------------------------------------



 

 

 

 

6.7         INVENTORS shall have the right, at their sole discretion, to
terminate this Agreement or any sublicense agreements hereunder if, during the
term of this Agreement, LICENSEE or a sublicensee:

 

6.7.1

files a petition of bankruptcy under Chapter 7; or

 

 

6.7.2

notifies INVENTORS of its intention to file a petition of bankruptcy under
Chapter 7; or

 

 

6.7.3

notifies INVENTORS of its intention to have a petition of bankruptcy filed
against it; or

 

 

6.7.4

notifies INVENTORS that a third party has filed or intends to file an
involuntary petition of bankruptcy against it.

 

6.8         In the event of an unexpected event, the INVENTORS shall not have
the ability to terminate this Agreement.

 

6.9         Notice of termination under this section shall be given by INVENTORS
to LICENSEE in writing. Termination of this Agreement under this section is
effective upon LICENSEE’s receipt of the written notice from INVENTORS.

 

ARTICLE 7

 

Due Diligence

 

7.1         LICENSEE, upon execution of this Agreement, shall diligently proceed
to produce Licensed Products and to perform Licensed Method and shall earnestly
and diligently endeavor to sell and offer for sale Licensed Products or the
performance of Licensed Method within a reasonable time. LICENSEE shall
diligently endeavor to fill the market demands for Licensed Products and
Licensed Method within the Field of Use and in the Territory after LICENSEE has
begun commercial sales of Licensed Product.

 

7.2         LICENSEE shall diligently endeavor to obtain all necessary
governmental approvals for the manufacture, use, marketing, sale, and
distribution of Licensed Products and/or performance of Licensed Method.

 

If LICENSEE is unable or unwilling to perform any of the above provisions, then
INVENTORS has the right and option to terminate this Agreement upon written
notice to LICENSEE. This right, if exercised by INVENTORS, supersedes the rights
granted in Article 2.

 

10

 


--------------------------------------------------------------------------------



 

 

7.3          Under no circumstances, can the INVENTORS terminate or attempt to
terminate this Agreement if the LICENSEE has acted in good faith with reasonable
commercial best efforts to develop the Patent Rights as well as the Licensed
Methods.

 

7.4

Development Due Diligence.

 

LICENSEE will exercise reasonable commercial diligence in the development and
commercialization of the Specified Technology in order to maintain the license
in effect, including, but not limited to,

 

7.4.1.1.1.1.1          Immediately upon execution of the License Agreement
initiating a more comprehensive regulatory plan, and initiating manufacturing
under Good Manufacturing Procedures (GMP) of the Zinc-Cysteine Complexes in
order to meet current requirements of the clinical trial.

 

7.4.1.1.1.1.2          Within one year of completion and analysis of a positive
phase II clinical trial, LICENSEE shall initiate further clinical development
for any human indication incorporating the Patent Rights.

 

7.4.1.1.1.1.3          LICENSEE shall provide all regulatory final study reports
to INVENTORS in a timely manner upon completion of a clinical trial.

 

7.5

Transfer of Information:

 

INVENTORS shall share any and all know-how, data generated regarding the
Licensed Method and Patent Rights with LICENSEE including but not limited to,
the Investigational New Drug Application, chemistry, manufacturing, preclinical,
clinical data, final study reports, regarding the Licensed Method and Patent
Rights.

 

7.6

Patent Prosecution Expenses.

 

LICENSEE will assume responsibility for all future patent prosecution and
infringement activities with respect to the Specified Technology and will be
responsible for all costs and expenses associated therewith. LICENSEE will
prosecute the patent applications on the worldwide basis. While it is the
intention of LICENSEE to continue to utilize Seth Nehrbass for the continued
prosecution and potential infringement of the Patents, LICENSEE shall have to
select alternative patent counsel in it sole discretion. However, the Inventors
shall have the right to make all decisions regarding patent prosecution,
regardless of who is the attorney.

 

7.7

Patent Reimbursement Expenses.

 

Upon the execution of this Agreement, LICENSEE shall reimburse INVENTORS in cash
for past patent prosecution expenses associated with the Patent Rights, which
shall not exceed $25,000.



 

11

 


--------------------------------------------------------------------------------



 

ARTICLE 8

 

Notices

 

Any royalty or fee payment, notice, or other communication required or permitted
to be made or to be given to either party under this Agreement shall be
sufficiently made or given on the date of mailing if sent to such party by
certified first class U.S. mail, postage prepaid, or by Federal Express or like
national delivery service, addressed to that party at its/his address set forth
below. Copies shall also be sent by e-mail.

 

If to INVENTORS:

 

David A. Newsome, M.D.

1764 Brightwaters Boulevard, NE

St. Petersburg, FL 33704

cell: 504-231-2171

DoctorDave1618@aol.com

 

and

 

David J. Tate, Jr.

5100 Marigny Street

New Orleans, LA 70122

cell: 504-909-7462

djtatejr@cox.net

 

with a copy to

Seth M. Nehrbass, Patent Attorney

Nehrbass@aol.com , Nehrbass@gsnn.us

 

If to LICENSEE:

 

Pipex Pharmaceuticals, Inc.

3985 Research Park Drive

Ann Arbor, MI 48108

Attn: Steve H. Kanzer

skanzer@accreditedventures.com

 

ARTICLE 9

 

Assignment

 

This Agreement may be assigned by INVENTORS or by the LICENSEE.

12

 


--------------------------------------------------------------------------------



 

 

 

ARTICLE 10

 

Warranties

 

10.1       EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS AGREEMENT, INVENTORS
MAKE NO REPRESENTATIONS AND EXTEND NO WARRANTIES OF ANY KIND, EITHER EXPRESS OR
IMPLIED, INCLUDING, BUT NOT LIMITED TO, WARRANTY OF MERCHANTABILITY, FITNESS FOR
A PARTICULAR PURPOSE, AND VALIDITY OF PATENTED RIGHTS CLAIMS, ISSUED OR PENDING.
IT IS AGREED THAT LICENSEE ACCEPTS LICENSED PRODUCTS AND LICENSED METHODS ON AN
“AS IS” BASIS.

 

10.2       NOTHING IN THIS AGREEMENT, EITHER EXPRESS OR IMPLIED, OBLIGATES
INVENTORS EITHER TO BRING OR TO PROSECUTE ACTIONS OR SUITS AGAINST THIRD PARTIES
FOR PATENT INFRINGEMENT OR TO FURNISH ANY KNOW-HOW OR TRADE SECRETS NOT PROVIDED
IN INVENTORS’ PATENT RIGHTS.

 

10.3       IN NO EVENT SHALL INVENTORS BE LIABLE FOR ANY INCIDENTAL, SPECIAL, OR
CONSEQUENTIAL DAMAGES RESULTING FROM THE EXERCISE OF THIS LICENSE OR THE USE OF
THE TECHNOLOGY OR LICENSED PRODUCTS.

 

10.4       NO WARRANTY OR REPRESENTATION IS MADE THAT ANYTHING MADE, USED, OR
SOLD UNDER THE TERMS OF THIS AGREEMENT WILL BE FREE FROM INFRINGEMENT OF ANY
THIRD PARTY PATENTS.

 

10.5       THIS AGREEMENT DOES NOT CONFER BY IMPLICATION, ESTOPPEL, OR OTHERWISE
ANY LICENSE OR RIGHTS TO ANY OTHER PATENT OF INVENTORS OTHER THAN PATENT RIGHTS
AS EXPRESSLY STATED HEREIN, REGARDLESS OF WHETHER SUCH PATENTS ARE DOMINANT OR
SUBORDINATE TO PATENT RIGHTS.

 

10.6

LICENSEE REPRESENTS THAT INTELLECTUAL PROPERTY GENERATED

UNDER CONSULTANCIES WILL BE DISCLOSED TO INVENTORS SO THAT INVENTORS MAY
DETERMINE IF SUCH INTELLECTUAL PROPERTY IS NOT OTHERWISE OBLIGATED TO THIRD
PARTIES, SUCH INTELLECTUAL PROPERTY MAY BE ADDED TO THIS AGREEMENT BY MUTUAL
WRITTEN AGREEMENT OF LICENSEE AND INVENTORS, WITH OR WITHOUT CONSIDERATION.

 

10.7       THE INVENTORS REPRESENT AND WARRANT THAT NO OTHER GOVERNMENTAL
AGENGY, PERSON, CORPORATION, FOR-PROFIT, NOT FOR PROFIT BODY HAS ANY RIGHT TITLE
OR INTEREST OR ENCUMBERANCE TO THE PATENT RIGHTS DESCRIBED ABOVE. FURTHER, THE
INVENTORS REPRESENT AND WARRANT THAT NO FUNDING OR SOURCES OF FUNDING PROVIDED
ANY SUPPORT FOR THE CONCEPTION OR GENERATION OF THE PATENT RIGHTS.

 

13

 


--------------------------------------------------------------------------------



 



 

ARTICLE 11

 

Indemnification

 

11.1       LICENSEE shall indemnify, hold harmless and defend INVENTORS, their
officers, employees, and agents, the sponsors of the research that led to
Technology, and the inventors of the Technology leading to patents and patent
applications in Patent Rights and their employers, against any and all claims,
suits, losses, damage, costs, fees, and expenses resulting from or arising out
of the exercise of this Agreement or any sublicense. This indemnification
includes, but is not limited to, any product liability.

 

11.2       Only during clinical trials, or when the LICENSEE, Sublicensee or an
Affiliate is marketing the LICENSED PRODUCT, or LICENSED METHOD, at its sole
cost and expense, LICENSEE shall insure its activities in connection with the
work under this Agreement and obtain, keep in force, and maintain insurance, or
an equivalent program of self insurance.

 

11.3       INVENTORS shall notify LICENSEE in writing of any claim or suit
brought against INVENTORS in respect of which INVENTORS intend to invoke the
provisions of this Article. LICENSEE shall keep INVENTORS informed on a current
basis of its defense of any claims under this Article.

 

ARTICLE 12

 

Confidentiality

 

12.1       LICENSEE shall safeguard confidential data supplied by INVENTORS and
relating to INVENTORS’ Patent Rights against disclosure to others with the same
degree of care as it exercises with its own data of a similar nature. LICENSEE
shall not use such data, except to perform its obligations under this Agreement,
and shall not disclose such data to others (except to its employees, agents, or
consultants who are bound to LICENSEE by a like obligation of confidentiality)
without the express written permission of INVENTORS, except that the LICENSEE is
not prevented from using or disclosing any of the data that:

 

12.1.1

LICENSEE can demonstrate by written records was previously known to it; or

 

12.1.2    is now or becomes in the future public knowledge other than through
acts or omissions of the LICENSEE; or

 

12.1.3

is lawfully obtained by LICENSEE from sources independent of INVENTORS.

 

The secrecy obligations of LICENSEE under these terms shall remain in effect for
five (5) years

 

14

 


--------------------------------------------------------------------------------



 

from the termination date of this Agreement.

 

12.2       The obligations of confidentiality and limited use hereunder apply to
any confidential information of INVENTORS provided to LICENSEE relating to the
subject matter of this Agreement, whether supplied under this Agreement or
previously.

 

ARTICLE 13

 

Miscellaneous

 

13.1       This Agreement is subject to and shall be construed and enforced in
accordance with the laws of the State of Michigan, but the scope and validity of
any patent or patent application shall be governed by the applicable laws of the
country where the patent or patent application is filed.

 

13.2       This Agreement embodies the entire understanding of the parties, and
there are no other agreements or understandings, either express or implied,
between the parties relating to the subject matter hereof. No amendment or
modification of this Agreement shall be valid or binding upon the parties unless
made in writing and signed on behalf of each of the parties by their respective
duly authorized officers or agents.

 

13.3       The headings of the several Articles are inserted for convenience of
reference only and are not intended to be a part of or affect the meaning or
interpretation of this Agreement.

 

13.4       LICENSEE shall ensure that any products or services sold in the
Territory and/or within the Field of Use embodying the Licensed Products or
produced using the Licensed Method will be manufactured substantially within the
United States.

 

13.5       LICENSEE shall notify INVENTORS if LICENSEE becomes aware that this
Agreement is subject to any U.S. or foreign government reporting or approval
requirement. LICENSEE shall make all necessary filings and pay all costs
including, but not limited to, fees, penalties, and all other out-of-pocket
costs associated with such reporting or approval process.

 

13.6       LICENSEE shall observe all applicable United States and foreign laws
with respect to the transfer of Licensed Products or Licensed Method and related
technical data to foreign countries, including, without limitation, the Export
Administration Regulations.

 

13.7       In case any of the provisions contained in this Agreement is held to
be invalid, illegal, or unenforceable in any respect, that invalidity,
illegality, or unenforceability will not affect any other provisions of this
Agreement, and this Agreement will be construed as if the invalid, illegal, or
unenforceable provisions had never been contained in it.

 

13.8       The parties agree to be bound by applicable state and federal rules
governing equal employment opportunity and nondiscrimination.

 

 

15

 


--------------------------------------------------------------------------------



 

 

13.9       The parties agree that should a dispute arise between them, in any
manner, concerning this Agreement, the parties will submit the matter to binding
arbitration pursuant to the Michigan Supreme Court Rules for Compulsory
Arbitration and the decision of the arbitrator(s) shall be final and binding
upon the parties. Hearings before the arbitrator, if any, shall not exceed three
8-hour days in total during the arbitration.

 

13.10     The failure of any party hereto at any time or times to require
performance of any provisions of this Agreement shall in no manner affect its
right to enforce such provision at a later time.

 

IN WITNESS WHEREOF, each party hereto has executed this Agreement in duplicate
originals by their respective and duly authorized officers on the day and year
below written.

 

DAVID A. NEWSOME, M.D.

PIPEX PHARMACEUTICALS, INC.

 

By /s/ David A. Newsome

By /s/ Steve H. Kanzer

 

(Signature)

(Signature)

 

 

 

Name David A. Newsome

Name:

Steve H. Kanzer

 

(Printed)

 

 

Title Inventor

Title: Chairman and Chief Executive Officer

 

Date July 3, 2007

Date July 3, 2007

 

DAVID J. TATE, JR.

 

By /s/ David J. Tate, Jr.

 

(Signature)

 

 

 

Name/ David J. Tate, Jr.

 

(Printed)

 

 

Title Inventor

 

Date July 3, 2007

 

 

 

16

 

 

 